Exhibit 10.1

 

Execution Version

 

SUPPLEMENT AND JOINDER AGREEMENT

 

THIS SUPPLEMENT AND JOINDER AGREEMENT (this “Agreement”), dated as of December
30, 2011, is being executed and delivered pursuant to that certain Amended and
Restated Credit Agreement, dated as of September 20, 2010 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Main Street Capital Corporation, a Maryland corporation (the “Borrower”),
the Guarantors party thereto, Branch Banking and Trust Company, as
administrative agent (the “Administrative Agent”), Regions Capital Markets, as
Syndication Agent, BB&T Capital Markets, as lead arranger, and the Lenders from
time to time party thereto by Amegy Bank N.A. (the “Additional Lender”), the
Required Lenders (as defined in the Credit Agreement), the Borrower, the
Guarantors and the Administrative Agent.  Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

 

RECITALS

 

Pursuant to Section 2.14 of the Credit Agreement, the Borrower has notified the
Administrative Agent that the Borrower proposes to increase the aggregate
Revolver Commitments under the Credit Agreement by $25,000,000 from the current
$210,000,000 to $235,000,000.

 

The Additional Lender has agreed to extend to the Borrower a new Revolver
Commitment in the amount of $20,000,000 and to become a Lender for all purposes
of the Credit Agreement.

 

Cadence Bank, N.A., an existing Lender under the Credit Agreement (“Cadence
Bank”), has agreed to increase its Revolver Commitment to the Company from
$17,500,000 to $22,500,000.

 

As required by Section 2.14(a) of the Credit Agreement, the Administrative Agent
has given each of the Lenders the right of first refusal for participating in
the Commitment Increase and each Lender has declined to participate as an
Increasing Lender.

 

The parties to this Agreement are entering into this Agreement for purposes of
(a) effecting the Commitment Increase under the Credit Agreement and (b) the
extension of the new Revolver Commitment of the Additional Lender and the
increased Revolver Commitment of Cadence Bank, all as contemplated by Section
2.14 of the Credit Agreement.

 

NOW, THEREFORE, in consideration of the Recitals and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Additional Lender, the
Lenders, the Borrower, the Guarantors and the Administrative Agent, intending to
be legally bound hereby, agree as follows:

 

--------------------------------------------------------------------------------


 

SECTION 1.           Recitals.  The Recitals are incorporated herein by
reference and shall be deemed to be a part of this Agreement.

 

SECTION 2.           Commitment Increase.  By executing and delivering this
Agreement, the Additional Lender hereby becomes a party to the Credit Agreement
as a Lender thereunder with the same force and effect as if originally named
therein as a Lender and, without limiting the generality of the foregoing,
hereby expressly assumes all obligations and liabilities of a Lender
thereunder.  The Administrative Agent hereby approves the Additional Lender as
an Eligible Assignee.  The Additional Lender hereby extends to the Borrower,
subject to and on the terms and conditions set forth in the Credit Agreement, a
Revolver Commitment in the amount of $20,000,000, from and after the Effective
Date of this Agreement, and agrees to perform in accordance with the terms
thereof all of the obligations which by the terms of the Credit Agreement and
the other Loan Documents are required to be performed by it as a Lender
thereunder.  The Additional Lender represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Agreement and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement, (ii) from and after the Effective
Date of this Agreement, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and shall have and perform all of the
obligations of a Lender thereunder, and (iii) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
of the Borrower delivered pursuant to Section 5.01 of the Credit Agreement, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement and to extend the Revolver Commitment to the Borrower pursuant to the
terms of the Credit Agreement, on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender.  The Additional Lender agrees that it will, independently and
without reliance on the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions and analysis in taking or not taking
action under the Credit Agreement or any other Loan Documents.

 

Cadence Bank hereby extends to the Borrower, subject to and on the terms and
conditions set forth in the Credit Agreement, a Revolver Commitment in the
amount of $22,500,000, from and after the Effective Date of this Agreement, and
agrees to perform in accordance with the terms thereof all of the obligations
which by the terms of the Credit Agreement and the other Loan Documents are
required to be performed by it as a Lender thereunder.

 

The Required Lenders hereby waive the requirement set forth in Section
2.14(d)(i)(F) for a legal opinion in connection with the Commitment Increase
contemplated by this Agreement.  The Required Lenders hereby waiver the
requirement set forth in Section 2.14(a) for a ten (10) days notice period in
connection with the Commitment Increase.

 

SECTION 3.           Obligations of Lenders.  Each party hereto acknowledges and
agrees that the Revolver Commitments of the Additional Lender and the other
Lenders under the Credit Agreement are several and not joint commitments and
obligations of such Lenders.

 

2

--------------------------------------------------------------------------------


 

SECTION 4.           Conditions to Effectiveness.  Each party hereto agrees that
this Agreement and the effectiveness of the Commitment Increase as provided in
this Agreement shall be subject to satisfaction by the Borrower of the following
conditions and requirements:

 

(a)           The Borrower shall have delivered to the Administrative Agent the
following in form and substance satisfactory to the Administrative Agent:

 

(i)            duly executed counterparts of this Agreement signed by the
Additional Lender, the Borrower and the Guarantors;

 

(ii)           a duly executed Revolver Note payable to the Additional Lender
(the “Note”);

 

(iii)          a duly executed Revolver Note payable to Cadence Bank in the
amount of $22,500,000 (the “Amended Cadence Note”);

 

(iv)          a certificate of the Secretary or Assistant Secretary of the
Borrower and each Guarantor, certifying to and attaching the resolutions adopted
by the board of directors (or similar governing body) of such party approving or
consenting to the Commitment Increase, the Note and the Amended Cadence Note;

 

(v) a certificate of the Chief Financial Officer or another Responsible Officer
of the Borrower, certifying that (x) as of the Commitment Increase Date, all
representations and warranties of the Borrower and the Guarantors contained in
this Agreement and the other Loan Documents are true and correct (except to the
extent any such representation or warranty is expressly stated to have been made
as of a specific date, in which case such representation or warranty is true and
correct as of such date), (y) immediately after giving effect to the Commitment
Increase (including any Borrowings in connection therewith and the application
of the proceeds thereof), the Borrower is in compliance with the covenants
contained in Article V of the Credit Agreement, and (z) no Default or Event of
Default has occurred and is continuing, both immediately before and after giving
effect to such Commitment Increase (including any Borrowings in connection
therewith and the application of the proceeds thereof);

 

(vi)  such other documents or items that the Administrative Agent, the Lenders
or their counsel may reasonably request.

 

(b)           The Borrower shall have paid (i) to the Additional Lender an
upfront fee in an amount separately agreed between the Borrower, the
Administrative Agent and the Additional Lender, (ii) to Cadence Bank an upfront
fee in an amount separately agreed between the Borrower, the Administrative
Agent and Cadence Bank and (iii) to the Administrative Agent an arrangement fee
in an amount previously agreed between the Borrower and the Administrative
Agent.

 

3

--------------------------------------------------------------------------------


 

(c)           The Borrower shall have paid to the Administrative Agent, upon
application with appropriate documentation, all reasonable costs and expenses of
the Administrative Agent, including reasonable fees, charges and disbursements
of counsel for the Administrative Agent, incurred in connection with this
Agreement and the transactions contemplated herein.

 

SECTION 5.           Representations and Warranties. The Borrower and the
Guarantors hereby represent and warrant to each of the Lenders as follows:

 

(a)           No Default or Event of Default under the Credit Agreement or any
other Loan Document has occurred and is continuing unwaived by the Lenders on
the date hereof, or shall result from the Commitment Increase.

 

(b)           The Borrower and the Guarantors have the power and authority to
enter into this Agreement and issue the Note and the Amended Cadence Note and to
do all acts and things as are required or contemplated hereunder or thereunder
to be done, observed and performed by them.

 

(c)           Each of this Agreement, the Note and the Amended Cadence Note has
been duly authorized, validly executed and delivered by one or more authorized
officers of the Borrower and the Guarantors and constitutes the legal, valid and
binding obligations of the Borrower and the Guarantors enforceable against them
in accordance with their respective terms.

 

(d)           The execution and delivery of each of this Agreement, the Note and
the Amended Cadence Note and the performance by the Borrower and the Guarantors
hereunder and thereunder do not and will not require the consent or approval of
any regulatory authority or governmental authority or agency having jurisdiction
over the Borrower, or any Guarantor, nor be in contravention of or in conflict
with the articles of incorporation, bylaws or other organizational documents of
the Borrower, or any Guarantor that is a corporation, the articles of
organization or operating agreement of any Guarantor that is a limited liability
company, or the provision of any statute, or any judgment, order or indenture,
instrument, agreement or undertaking, to which any Borrower, or any Guarantor is
party or by which the assets or properties of the Borrower and the Guarantors
are or may become bound.

 

SECTION 6.           Effect of Agreement.  On the Effective Date, this Agreement
shall have the effects set forth in Section 2.14(e) of the Credit Agreement and
the Additional Lender, Cadence Bank and the Administrative Agent shall make such
payments and adjustments among the Lenders as are contemplated thereby such that
each Lender’s Advances remain consistent with their pro rata percentage of the
Revolver Commitments after giving effect to the Commitment Increase.  The
Revolver Commitment of the Additional Lender and Cadence Bank shall be as set
forth on the signature pages to this Agreement and the Revolver Commitments of
all existing Lenders shall remain unchanged from those set forth on the
signature pages to the Credit Agreement and restated on the signature pages
hereto.  For ease of reference, the percentage interest of each Lender after
giving effect to the Commitment Increase is also set forth on the signature
pages hereto.

 

4

--------------------------------------------------------------------------------


 

SECTION 7.           No Other Amendment.  Except as supplemented hereby, the
Credit Agreement and all other documents executed in connection therewith shall
remain in full force and effect.  The Credit Agreement, as supplemented hereby,
and all rights, powers and obligations created thereby or thereunder and under
the Loan Documents and all such other documents executed in connection therewith
are in all respects ratified and confirmed.

 

SECTION 8.           Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed to be an original and all of which,
taken together, shall constitute one and the same agreement.

 

SECTION 9.           Governing Law.  This Agreement shall be construed in
accordance with and governed by the laws of the State of North Carolina.

 

SECTION 10.         Effective Date.  The date on which the conditions set forth
in this Agreement have been satisfied shall be the “Effective Date” of this
Agreement.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered, or have
caused their respective duly authorized officers and representatives to execute
and deliver, this Agreement as of the day and year first above written.

 

 

 

ADDITIONAL LENDER

 

 

 

COMMITMENTS

AMEGY BANK N.A.

 

 

 

 

 

 

By:

/s/ Timothy Zawinsky

 

Name:

Timothy Zawinsky

 

Title:

Vice President

Revolver Commitment:

 

 

$20,000,000

 

 

 

 

 

Percentage Interest:

 

 

8.5106383%

 

 

 

 

Amegy Bank N.A.

 

 

4400 Post Oak Parkway

 

 

Houston, Texas 77027

 

 

Attn: Timothy Zawinsky

 

 

Telephone: 713-232-2217

 

[SIGNATURE PAGE TO SUPPLEMENT AND JOINDER AGREEMENT]

 

--------------------------------------------------------------------------------


 

New Revolver Commitment:

CADENCE BANK, N.A.

$22,500,000

 

 

Percentage Interest:

 

 

9.5744681%

By:

/s/ Edward H. Braddock

 

Name:

Edward H. Braddock

 

Title:

Executive Vice President

 

[SIGNATURE PAGE TO SUPPLEMENT AND JOINDER AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

BORROWER

 

 

 

 

MAIN STREET CAPITAL CORPORATION

 

 

 

 

 

 

 

By:

/s/ Todd A. Reppert

 

Name:

Todd A. Reppert

 

Title:

President

 

 

 

 

 

 

 

INITIAL GUARANTOR

 

 

 

MAIN STREET CAPITAL PARTNERS, LLC

 

 

 

 

 

 

 

By:

/s/ Rodger Stout

 

Name:

Rodger Stout

 

Title:

Chief Financial & Administrative Officer

 

 

 

 

 

 

 

INITIAL GUARANTOR

 

 

 

MAIN STREET EQUITY INTERESTS, INC.

 

 

 

 

 

By:

/s/ Rodger Stout

 

Name:

Rodger Stout

 

Title:

Vice President, Treasurer and Assistant Secretary

 

[SIGNATURE PAGE TO SUPPLEMENT AND JOINDER AGREEMENT]

 

--------------------------------------------------------------------------------


 

COMMITMENTS:

ADMINISTRATIVE AGENT AND LENDER

 

 

 

Revolver Commitment:

BRANCH BANKING AND TRUST COMPANY

$50,000,000

 

 

Percentage Interest:

 

 

21.2765958%

By:

/s/ Michael F. Skorich

 

Name:

Michael F. Skorich

 

Title:

Senior Vice President

 

 

 

 

 

 

 

REQUIRED LENDERS

 

 

Revolver Commitment:

CAPITAL ONE, N.A.

$35,000,000

 

 

Percentage Interest:

 

 

14.893617%

By:

/s/ Keith Morton

 

Name:

Keith Morton

 

Title:

VP, Underwriter

 

 

 

 

 

 

Revolver Commitment:

THE FROST NATIONAL BANK

$30,000,000

 

 

Percentage Interest:

 

 

12.7659574%

By:

/s/ Brenda Murphy

 

Name:

Brenda Murphy

 

Title:

Market President

 

 

 

 

 

 

Revolver Commitment:

REGIONS BANK

$30,000,000

 

 

Percentage Interest:

 

 

12.7659574%

By:

/s/ Larry C. Stephens

 

Name:

Larry C. Stephens

 

Title:

Senior Vice President

 

 

 

 

 

 

Revolver Commitment:

TEXAS CAPITAL BANK

$25,000,000

 

 

Percentage Interest:

 

 

10.6382979%

By:

/s/ Brent Johnston

 

Name:

Brent Johnston

 

Title:

Executive Vice President

 

[SIGNATURE PAGE TO SUPPLEMENT AND JOINDER AGREEMENT]

 

--------------------------------------------------------------------------------


 

Revolver Commitment:

COMPASS BANK

$22,500,000

 

 

Percentage Interest:

 

 

9.5744681%

By:

/s/ David C. Moriniere

 

Name:

David C. Moriniere

 

Title:

Senior Vice President

 

[SIGNATURE PAGE TO SUPPLEMENT AND JOINDER AGREEMENT]

 

--------------------------------------------------------------------------------